Citation Nr: 1035582	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-444 65	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinus 
condition/allergic rhinitis.

2.  Entitlement to service connection for headaches.

3.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 and subsequent rating decisions from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board remanded the claims in August 2007 for further 
development and consideration.  

In an October 2009 decision, the Board denied the claims.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated in June 2010, pursuant 
to a joint motion, the Court remanded the decision to the Board 
for readjudication.  

Issue 1 has been recharacterized as indicated on the title page 
to comport with the medical evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has alleged, in part, that his sinus 
condition/allergic rhinitis, and headaches, which are not due to 
his already service-connected migraine headaches, were incurred 
in service.  

VA examination dated in March 2005 noted that the Veteran did not 
have chronic or acute sinusitis.  However, allergic rhinitis was 
diagnosed.

The Veteran also contends that he is entitled to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Veteran is service-connected for the following disabilities: 
diabetes mellitus, rated 40 percent disabling; migraine 
headaches, rated 30 percent disabling; and deviated nasal septum, 
tonsillitis, and erectile dysfunction, all rated noncompensable.  
The Veteran's combined rating is 60 percent.

His appeal for TDIU is inextricably intertwined with the service 
connection claims, inasmuch as a grant of service connection for 
a disability could affect the outcome of the TDIU claim.  Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  And therefore, further 
consideration of the TDIU claim must be deferred to avoid 
piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Additional examinations are needed to resolve these three issues.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether any current 
allergic rhinitis or other disability 
manifested by allergies, had its onset in 
service.  The examiner should review the 
claims folder and note such review in the 
examination report.

The examiner should provide an opinion as to 
whether any current allergic rhinitis, or 
other disability manifested by allergies, at 
least as likely as not (50 percent 
probability or more) had its onset in 
service.

The examiner must provide a rationale for the 
opinion.  The opinion should take into 
account the Veteran's reports of his history 
and symptoms.

2.  The Veteran should be afforded a VA 
examination to determine whether he has any 
current headache disability (other than his 
already service-connected migraine headaches) 
and, if so, whether such had its onset in 
service.  The examiner must review the claims 
folder and note such review in the 
examination report.

The examiner must provide a rationale for the 
opinion.  The opinion should take into 
account the Veteran's reports of his history 
and symptoms.  Specifically, the examiner 
should comment on the Veteran's complaints of 
head and eye pain during service.  

3.  Readjudicate the Veteran's service 
connection claims.  

4.  The Veteran should then be afforded a VA 
examination to determine whether he is 
unemployable solely due to his service-
connected disabilities (including any of the 
disabilities under appeal for which service 
connection is subsequently granted by VA).  
The examiner should review the claims folder 
and note such review in the examination 
report.  The examiner must consider the 
current severity of each of the Veteran's 
service-connected disabilities.  Report of 
the examination must include discussion of 
the Veteran's documented medical history and 
assertions.  In addition, the examiner must 
elicit from the Veteran and record for 
evaluation purposes a full work and 
educational history.

The examiner must offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran's service-
connected disabilities combine to preclude 
substantially gainful employment that is 
consistent with the Veteran's education and 
occupational experience.

5.  When the above action is completed, 
readjudicate the claim for TDIU.   If any 
action taken on either of the service 
connection claims or the TDIU claim is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations.  He should 
also be afforded the opportunity to respond 
to that supplemental statement of the case 
before the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

